Citation Nr: 0911876	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for adjustment disorder.

2.  Entitlement to an evaluation of endometriosis with left 
hemorrhagic cyst, left oophorectomy, and right salpingectomy 
and postoperative scar with thrombocythemia, currently 
evaluated as 30 percent disabling.

3.  Evaluation of left knee retropatellar pain syndrome with 
ganglion cyst, currently evaluated as 10 percent disabling.

4.  Evaluation of right knee retropatellar pain syndrome, 
currently evaluated as 10 percent disabling.

5.  Evaluation of left knee laxity, currently evaluated as 10 
percent disabling.

6.  Evaluation of the right knee laxity, currently evaluated 
as 10 percent disabling.

7.  Evaluation of right ankle sprain with shin splints, 
currently evaluated as 10 percent disabling.

8.  Evaluation of right ankle laxity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to April 
2004.  Her discharge documents show that she had service in 
the Southwest Asia Theatre of Operations from September 2000 
to January 2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which service connection for adjustment 
disorder was granted with an evaluation of 30 percent, 
effective in April 2005, the evaluation for endometriosis 
with left hemorrhagic cyst, left oophorectomy, and right 
salpingectomy and postoperative scar with thrombocythemia was 
increased to 30 percent, effective in October 2004, and 
increased evaluations for left knee retropatellar pain 
syndrome with ganglion cyst, right knee retropatellar pain 
syndrome, left knee laxity, right knee laxity, right ankle 
sprain with shin splints, and right ankle laxity was denied.

The veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The issues of the increased evaluations for endometriosis 
with left hemorrhagic cyst, left oophorectomy, and right 
salpingectomy and postoperative scar with thrombocythemia; 
left knee retropatellar pain syndrome with ganglion cyst, 
right knee retropatellar pain syndrome, left knee laxity, 
right knee laxity, right ankle sprain with shin splints, and 
right ankle laxity addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran submitted a substantive appeal in November 
2006 indicating that she wished to appeal all the issues 
listed on the October 2006 statement of the case, which 
addressed the issues of entitlement to a higher initial 
evaluation for adjustment disorder, currently evaluated as 30 
percent disabling.

2. In a written statement dated in July 2007 and prior to the 
Board entering a decision, the Veteran withdrew her claim for 
a higher initial evaluation for adjustment disorder, 
currently evaluated as 30 percent disabling.



CONCLUSION OF LAW

1. The criteria for withdrawal of the appeal concerning a 
higher initial evaluation for adjustment disorder, currently 
evaluated as 30 percent disabling have been met. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal

In November 2006, the Veteran submitted a substantive appeal 
indicating that she wished to appeal all issues listed on the 
October 2006 statement of the case, which addressed the 
issues of service connection for a higher initial evaluation 
for adjustment disorder, currently evaluated as 30 percent 
disabling. This perfected her appeal as to this issue.

In a written statement dated in July 2007 and prior to the 
Board entering a decision, the Veteran withdrew her claims 
for higher initial evaluation for adjustment disorder, 
currently evaluated as 30 percent disabling.

A substantive appeal may be withdrawn by the Veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the Veteran withdrew her appeal as to this issue there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review the issue of entitlement to a higher initial 
evaluation for adjustment disorder, currently evaluated as 30 
percent disabling.



ORDER

The claim for entitlement to an initial evaluation greater 
than 30 percent for adjustment disorder is dismissed.


REMAND

The Veteran testified before the undersigned Veterans' Law 
Judge in March 2009 that her conditions had worsened since 
her last VA examinations for same.  The record reveals that 
she was last examined for gynecological disorders in December 
2007, and for orthopedic conditions in December 2006.  
Additional VA examination is thus required to determine the 
nature and extent of her endometriosis with left hemorrhagic 
cyst, left oophorectomy, and right salpingectomy and 
postoperative scar with thrombocythemia; left knee 
retropatellar pain syndrome with ganglion cyst, right knee 
retropatellar pain syndrome, left knee laxity, right knee 
laxity, right ankle sprain with shin splints, and right ankle 
laxity.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1. Obtain and any all VA and non-VA 
treatment records that the Veteran has 
identified that have not been obtained.  

2. After #1 is completed, schedule the 
Veteran for medical examinations by the 
appropriate medical professionals to 
determine the nature and extent of her 
service-connected endometriosis with left 
hemorrhagic cyst, left oophorectomy, and 
right salpingectomy and postoperative scar 
with thrombocythemia; left knee 
retropatellar pain syndrome with ganglion 
cyst, right knee retropatellar pain 
syndrome, left knee laxity, right knee 
laxity, right ankle sprain with shin 
splints, and right ankle laxity.  All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand, and the transcript 
from the March 2009 hearing, must be 
provided to the examiner in conjunction 
with the examination.

3. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claims for increased evaluations 
for her service connected endometriosis 
with left hemorrhagic cyst, left 
oophorectomy, and right salpingectomy and 
postoperative scar with thrombocythemia; 
left knee retropatellar pain syndrome with 
ganglion cyst, right knee retropatellar 
pain syndrome, left knee laxity, right 
knee laxity, right ankle sprain with shin 
splints, and right ankle laxity, with 
application of all appropriate laws and 
regulations, including consideration of 
the applicability of an extra-schedular 
evaluation, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
her and her representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


